                         CASE 0:20-cr-00196-ADM-BRT Doc. 1 Filed 12/06/19 Page 1 of 1
ARW:cjn
     rt (-.". ttrtt) a
^"
                                    IJmrBo Srarps                 DTSTRICT            Counr                   nEC 0 6   ?019
                                                               for the
                                                                                                     CLERK, U'S' UlSl hru r uUUfi
                                                                                                                                    I


                                                        District of Minnesota                         MINNEAPOLIS, MINNESOTA

      LINITED STATES OF AMERICA

                          v.                                                 caseNo.     \q,- fvS -         ?tr3 4x I-
      ABDELHAMID AL-MADIOUM



                                                CRIMINAL COMPLAINT
             I, the undersigned complainant, being duly sworn, state the following is true and correct to the best ofmy knowledge

and belief. From in or about July 8, 2015, through in or about the present date, in the State and District of Minnesota and

elsewhere, defendant(s)

      ABDELHAMID AL-MADIOIIM attempted to provide and provided material support and resources to a
      designated foreign terrorist organization, namely AL MADIOUM himself as personnel to ISIS in violation of
      Title 18, United States Code, Section(s) 23398.

I further state that I am a(n) DEA Task Force Officer and that this complaint is based on the following facts:

             SEE ATTACHED         AFFIDAVIT
Continued on the attached sheet and made a part       hereof: XYes         !n   No




                                                                    Timothy Gregg, Task Force Officer, Federal Bureau of




Sworn to before me and signed in my presence.


     Date:

     City and State: Minneapolis. MN                                     The Honorable TonyN. Leung
                                                                         United States Magistrate Judge
                                                                                            Printed Name and Title
